Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of Drinks Americas Holdings Ltd on Form S-8 of our report which includes an explanatory paragraph as the Company’s ability to continue as a going concern dated August 14, 2012 with respect to our audits of the consolidated financial statements of Drinks Americas Holdings Ltd as of April 30, 2012 and 2011, which report is included in the Annual Report on Form 10-K of Drinks Americas Holdings Ltd for the year ended April 30, 2012 and 2011. /s/ Bernstein & Pinchuk LLP Bernstein & Pinchuk LLP New York, New York August 15, 2012
